The appellant here was jointly indicted with Jack Holt and John S. Ware, and on being separately tried each was convicted. The facts are set forth in the opinions rendered a week ago in Holt v. State, Miss., 191 So. 673, and Ware v. State, Miss.,191 So. 678.
In the instant case the point is made that appellant was apprehended in another State, without any valid legal process therefor, and that over his protest, he was forcibly and unlawfully returned to this State, and that because thereof the courts here are without jurisdiction of the person. Appellant relies on the case In re Robinson, 29 Neb. 135, 45 N.W. 267, 8 L.R.A. 398, 26 Am. St. Rep. 378.
We do not agree with the conclusion in the cited case but align ourselves with the great weight of authority which is that the jurisdiction of the court in the county where the crime was committed is in no way impaired by the manner in which the accused was brought before it. A sufficient number of the cases are gathered in the notes 14 Am. Jur., pp. 919, 920.
Affirmed.